The lease is ambiguous concerning the relationship between the parties as to the use of the sidewalk. The true intent of the parties in that respect cannot be determined solely from the lease and other documentary evidence and there was no testimony on this point at the trial. Judgment unanimously *971reversed and a new trial ordered at which proof should be adduced so that the intention of the parties may be determined, with costs to abide the event. Concur — Botein, J. P., Rabin, Frank, Valente and Bergan, JJ. [3 Misc 2d 296.]